UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Plaintiff, Case No. 3: \9-m’,-Coa3SD me.
=

Vv.
RELEASE ORDER NO.
Man L. Me Abeer
Defendant. ORDER FOR RELEASE OF

PERSON IN CUSTODY

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release Man ee Me be e.

 

 

, Case No. _“3°\ G-mi-GOAa DMC,
Charge 1€ USC 2401 (A) a violate +e rms and conditions of pridoction
from custody,subjee

Released" and forthe folowing reasons:

Release on Personal Recognizance

 

Bail posted in the sum of $

 

Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety

Corporate Surety Bail Bond

 

(Other)

 

 

Issued at Redd “Cale ck on O_j4/—= AO}G ’
1 at ey Yad ) a.m./A-m. ’

a cea Ce ae.

Original ~ U.S_ Marshal United States District Judge or
United States Magistrate
   

 

 

ae ee ete ee

 

 

 
